                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GILBERT M. MARTINEZ,                              |
     Plaintiff,                                   |
                                                  |
       v.                                         |             CIVIL ACTION
                                                  |               No. 19-3708
THE UNITED STATES OF AMERICA,                     |
et al.,                                           |
        Defendants.                               |


                                          ORDER

       AND NOW, this 14th day of February, 2020, upon consideration of Plaintiff Gilbert

Martinez’s pro se Amended Complaint (ECF Docket No. 2), and Motions for “Preliminary

Injunction Relief,” it is hereby ORDERED that:

       1.     The Amended Complaint is DEEMED filed;

       2.     The Amended Complaint is DISMISSED WITH PREJUDICE for the reasons

              stated in the Court’s Memorandum;

       3.     The Motions for “Preliminary Injunction Relief” (ECF Docket Nos. 3-4) are

              DENIED; and

       4.     The Clerk of Court shall CLOSE this case.



                                          BY THE COURT:


                                          /s/ Jeffrey L. Schmehl
                                          Jeffrey L. Schmehl, J.
